99-00826 Stoessinger v Stoessinger.wpd



No. 04-99-00826-CV
John G. STOESSINGER,
Appellant
v.
Carolyn STOESSINGER,
Appellee
From the 37th Judicial District Court, Bexar County, Texas
Trial Court No. 97-CI-11633
Honorable John Specia, Jr., Judge Presiding
PER CURIAM
Sitting:	Phil Hardberger, Chief Justice
		Tom Rickhoff, Justice
		Karen Angelini, Justice
Delivered and Filed:	March 29, 2000
APPEAL DISMISSED
	The parties have filed a joint motion to dismiss this appeal, stating that they have settled the
issues in dispute.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. 42.1(a)(1).
Costs of appeal are taxed against the parties who incurred them. 
								PER CURIAM
DO NOT PUBLISH